McCay, Judge,
concurred from the bench as follows:
I concur in the judgment, but I do so on the ground that the plaintiff has not alleged that the administrator had assets sufficient to pay, and that they have all been wasted by hiuq so'that a suit against him as administrator must prove wholly useless and nugatory. I am not prepared to say that in such a case, the law will require a creditor to do so useless and expensive an act before he can sue the bond. A judgment against the administrator establishing a devastavit is made unnecessary by the express words of the statute, and as in-the case of a waste of all the assets by the administrator-, a suit against him, as such, is only necessary to establish the existence and- waste of the assets, I think it unnecessary under our law.